Citation Nr: 0621289	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, to include claimed as due to exposure to herbicides 
(Agent Orange).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
December 1968 to December 1970, with additional periods of 
service in the Army National Guard and Reserve beginning in 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, Type II.  

In April 2006, the veteran appeared at the RO and testified 
in a personal hearing conducted by the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims file.  

It is noted that the veteran had also appealed other issues 
of service connection; however, in August 2003 the veteran 
withdrew his appeal regarding service connection for deviated 
nasal septum, and in an October 2004 rating decision, the RO 
granted service connection for bilateral hearing loss and 
allergic rhinitis.  Thus, these issues are no longer before 
the Board for consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that diabetes mellitus, Type 
II, was first clinically manifest many years after the 
veteran's discharge from active service in December 1970; 
diabetes mellitus, Type II, is not shown to be due to disease 
or injury, including exposure to herbicides (Agent Orange), 
in active service.  

3.  There is no competent evidence to show that the veteran's 
period of military service involved duty or visitation in the 
Republic of Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not due to disease or injury 
that was incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service or be due to any 
Agent Orange exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in March 2002, and 
as explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the certification and transfer of the case to the 
Board in June 2006 for appellate consideration, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal.  

In the VCAA notice sent to the veteran in September 2003, the 
RO advised him of what was required to prevail on his claim 
for service connection for diabetes mellitus, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that he had to provide both identifying 
information and a signed release for VA to obtain private 
records on his behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in March 2002 (of which 
he was provided a copy), the RO issued the veteran a 
statement of the case in June 2003 and supplemental 
statements of the case in January 2004, May 2004, and 
November 2004, which provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  The Board finds that the veteran 
had actual knowledge of the need to submit evidence pertinent 
to his claim and that there is no indication that he has 
additional evidence in his possession, not previously 
submitted, that is of the type that should be considered in 
assessing the claim.  Moreover, the Board takes note that the 
veteran has a representative who is deemed competent to offer 
proper guidance and counsel in regard to what evidence is 
needed to substantiate his claim and what his responsibility 
is in producing evidence in his possession that is relevant 
to the claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection for diabetes mellitus, and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection.  
Further, in a March 2006 letter, the RO provided him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Thus, the veteran has been furnished proper VCAA 
notice.  In any case, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in April 2006.  The RO has obtained the veteran's 
service medical and personnel records and VA treatment 
records.  The claims file contains numerous private treatment 
records, which the veteran himself has submitted.  The 
veteran has not identified any additionally available 
evidence for consideration in his appeal.  

The Board notes that VA did not conduct medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's claim.  However, further 
development in this respect is not required because any 
opinion obtained would be speculative for the reasons that 
follow.  38 U.S.C.A.§ 5103A (d).  There is no record of 
diabetes mellitus during service, and the veteran has not 
specifically contended such.  Additionally, the veteran has 
not furnished any competent evidence of persistent or 
recurrent symptoms relevant to diabetes mellitus for many 
years following his discharge from active duty in December 
1970.  Also, there is no competent medical evidence that his 
currently diagnosed diabetes mellitus may be associated with 
his period of active duty.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  In the judgment of 
the Board, an opinion from a physician relating the onset of 
diabetes mellitus, Type II, based on the current record would 
be purely speculative and have no persuasive value as medical 
evidence of a nexus between service and a current medical 
disability.  Thus, the Board finds that the evidence of 
record is sufficient to decide the veteran's claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the Board's judgment, 
further delay of this case to obtain an examination and/or 
etiological opinion relevant to diabetes mellitus would be 
pointless because, as discussed herein above, the status of 
the record as it now stands does not show a "reasonable 
possibility" that such assistance would aid the veteran's 
claim.  38 U.S.C.A. § 5103A.  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as diabetes mellitus, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2005).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-
97 (July 23, 1997), published at 62 Fed. Reg. 63604 (1997).  

If a veteran was exposed to an herbicide agent during active 
military service, certain diseases, to include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), will be presumed to have been incurred in 
service if manifest to a compensable degree within specified 
periods, even if there is no record of such disease during 
service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The presumptive period for this condition is any 
time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The veteran claims that he has diabetes mellitus as a result 
of exposure to Agent Orange during service.  A review of the 
record indicates that he served on active duty in the Air 
Force from December  1968 to December 1970, during which time 
he was stationed in Guam as a military policeman.  Service 
medical records show no complaints, clinical findings, or 
diagnosis of diabetes mellitus during service.  Post-service, 
private medical records reflect that the veteran was 
initially diagnosed with diabetes mellitus (Type II) in 
approximately April 1999.  VA records also indicate that he 
was initially diagnosed with diabetes mellitus in 1999.  The 
medical evidence corroborates the veteran's statements to the 
effect that he did not know that he had diabetes mellitus 
until the late 1990s at the earliest.  Ever since his 
diagnosis, he has been followed by private and VA physicians 
for his condition.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for diabetes mellitus (Type II).  
Pertinent medical evidence shows that the veteran's diabetes 
mellitus was initially manifest many years after his 
discharge from active duty in December 1970, and there is no 
medical opinion of record relating his current condition to 
his period of active service.  Thus, there is no basis for 
consideration under 38 C.F.R. § 3.303, in that the diabetes 
mellitus was not shown to be due to disease or injury that 
was incurred during service.

Further, there is no competent evidence showing that the 
veteran's diabetes mellitus, Type II, is related to active 
service via herbicide (Agent Orange) exposure during service.  
While his condition is among the diseases listed as 
associated with herbicide exposure (see 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e)), the veteran did not have 
the requisite service in Vietnam for the presumption of 
herbicide exposure to attach.  Service department 
documentation indicates that he served a period of four 
months and nine days of foreign and/or sea service.  Copies 
of his DD Form 214, Report of Transfer or Discharge, which 
were received from the National Personnel Records Center, 
indicate that the veteran earned the National Defense Service 
Medal (NDSM) but no other service award or decoration.  In 
other words, there were no additional medals or citations 
indicated in the space for such, to include any medals 
indicating service in Vietnam.  Furthermore, there is no 
other service department documentation that shows that the 
veteran's service involved duty or visitation (i.e., setting 
foot) in the Republic of Vietnam.  In that regard, it is 
noted that the RO requested and received in March 2004 the 
veteran's entire service personnel file.  

The veteran himself has indicated that during his period of 
service while stationed in Guam, there were occasions where 
he went on temporary duty assignments (TDY) to Vietnam.  For 
example, on his substantive appeal form received in August 
2003, he maintained that while stationed at Anderson AFB, 
Guam, he received two TDY orders to go to the Air Force base 
at DaNang, Vietnam during the period of May 1970 to September 
1970, of which both orders were over 30 days.  At his hearing 
in April 2006, he alleged that he went to Vietnam on two 
occasions - in June 1970 and August 1970.  In July 2004, he 
submitted a photograph, which he stated was of a depiction of 
him at DaNang (the photograph is of a serviceman standing in 
a grassy area, without any identifying place names or other 
marks to identify the place where it was taken).  He also 
submitted a statement dated in June 2004 by a fellow 
serviceman, who indicated that the veteran was his friend who 
had visited him while he was stationed in Vietnam (he 
furnished service documentation of his service in Vietnam).  
He stated that on three different occasions the veteran was 
on TDY from Guam to DaNang Air Base between May 1970 and 
September 1970 and that during those times the veteran 
visited him.  He stated that the veteran would "normally be 
TDY for a week at a time and then return to Guam."  

The veteran also submitted a copy of DD Form 214, which he 
indicated was given to him upon his early discharge from 
service due to a physical disability.  This form is nearly 
identical to the form that the RO requested and twice 
received from the National Personnel Records Center; however, 
in the space for decorations, medals, badges, commendations, 
etc., rather than indicating that the veteran received the 
NDSM, it indicated that he had received the following:  
"National Defense," "Southeast Asia," "Vietnam 4 
months," "Marksman," and "Army Meritorious".  

The Board has given careful consideration to the service 
documentation and the veteran's contentions and submissions 
regarding his brief periods of TDY in Vietnam.  Nevertheless, 
it is the judgment of the Board that the veteran's period of 
military service did not involve duty or visitation in the 
Republic of Vietnam.  While the veteran has testified, under 
oath, that he went on TDY to Vietnam on more than one 
occasion in mid-1970, the Board is of the opinion that the 
evidence of record, as a whole, does not establish that he 
has qualifying "service in Vietnam" in support of his claim 
for service connection for diabetes mellitus on a presumptive 
basis, for the enumerated reasons that follow.  

One, there are inconsistencies in statements and testimony 
regarding the TDY in Vietnam.  For example, the veteran has 
indicated that he went on TDY twice and both were for 30 
days, but the statement of his friend indicated that the 
veteran visited Vietnam on three occasions for a period of 
about a week each time.  Two, the submitted photograph 
reportedly of the veteran is not elucidative of the matter of 
whether he was in fact present in Vietnam, as claimed, 
because the photograph has no identifying marks as to the 
place or individual pictured.  

Three, and most significantly, there is no service department 
documentation of the veteran's service, or TDY, in Vietnam.  
The National Personnel Records Center - the repository of 
military records - has on at least two occasions furnished 
copies of the veteran's DD Form 214, which does not indicate 
service in Vietnam.  In that regard, the Board finds that the 
reliability of the copies of DD Form 214 supplied by the 
veteran, which appear to indicate service in Vietnam for four 
months, are suspect.  The veteran indicated at his hearing 
that his copy of DD Form 214 was received at the time he left 
service (he said he received an "early out").  
Nevertheless, his copy is not accurate, by the veteran's own 
admission.  His copy indicates "Vietnam 4 months"; however, 
he has asserted that he was not in Vietnam for the duration 
of four months but for TDY on a couple of occasions during a 
four month period.  Moreover, the Board observes that 
"Vietnam 4 months" is not a decoration, medal, badge, etc. 
that the service department awards for service in Vietnam.  
Finally, the size of the font in which "Vietnam 4 months" 
appears in the veteran's copy of the DD Form 214 is larger 
than that of the rest of the information typed on the form, 
which is strongly suggestive that it was added at a different 
time from when the form was being originally prepared.  In 
fact, it appears that the form has been altered from its 
original format.  In consideration of all these points, the 
Board finds that the DD Form 214 obtained by the RO from the 
National Personnel Records Center is a more accurate and 
reliable depiction of the veteran's military service, which 
did not involve duty or visitation in Vietnam.    

Thus, in view of the foregoing reasons, there is no basis for 
consideration under the regulations for presumptive service 
connection for diseases associated with herbicide exposure in 
service (see 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)).

In sum, service connection for diabetes mellitus (Type II) on 
direct and presumptive bases is not in order.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's diabetes mellitus, Type II, 
became manifest years after his service and has not been 
medically linked to service, including claimed herbicide 
(Agent Orange) exposure.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for diabetes mellitus, Type II, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


